Title: To Thomas Jefferson from Garreau, 17 December 1785
From: Garreau, M.
To: Jefferson, Thomas



Monsieur le Baron
Paris ce 17. Decbre: 1785.

L’Humanité et la Bienfaisance, sont les principes les plus sacrés des Gouvernements républicains, dont la Vertu est le prémier législateur. L’importante utilité de la Chirurgie et Celle dont pour l’avancement de cet art, peut être La Collection Anatomique figurée que je possède, me donnent l’assurance de m’adrèsser à vôtre Excéllence, pour en offrir l’acquisition, aux Respectables Etats unis d’Amérique. Chirurgien des Domaines du Roy, j’ai l’honneur d’être connu de Monsieur de Franklin et plus particulièrement de M. l’Abbé Rochon son Ami; d’ailleurs le nom seul de M. le Cat caractérise l’importance de cette Collection, faitte par ses soins, sous ses yeux, et en partie de sa main. C’est donc avec confiance que j’ai l’honneur de Solliciter, de Vôtre Excéllence, son appuy, pour mettre sous les yeux des respectables Unis d’Amérique, l’offre de ma Collection, et la faveur d’une réponse qui m’annonce vos intentions.
J’ai l’honneur d’être avec Respect De Vôtre Excéllence Le très humble et très obeïssant Serviteur,

GarreauChirurgien des domaines du Roy

